DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections:
Applicant's amendments and arguments filed on 08/08/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of sodium perborate as specific oxidizing agent; oxycodone as specific API and tetraacetylethylenediamine as specific organic accelerant. Claims 1-2, 4, 6, 8, 11, 13-14, 18-20, 23 and 39 read on the elected species and are under examination.

Claims 1-2, 4, 6, 8, 11, 13-14, 18-20, 23 and 39 are pending and under examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6, 8, 11, 13-14, 18-20, 23 and 39  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 introduces new matter as the claim recites the limitation: " in the absence of a physisorbent” There is no support in the specification for this limitation. The limitation of: " in the absence of a physisorbent " was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. There is no guidance in the specification to select “in the absence of a physisorbent” and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6, 8, 11, 13-14, 18-20, 23 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites negative limitation of “in the absence of a physisorbent” and there is not positive recitation of physisorbent in the specification. MPEP 2173.05 (i), Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977). There is no definition of physisorbent in the specification, and it is unclear what applicants tried to exclude. According to applicant’s specification [00004], physisorbent may include activated carbon; according to applicant’s argument, physisorbent may include immobilizing agent that applicant’s claim tried to exclude. However, Sarangapani teaches immobilizing agent including gelling agent polyethylene oxide ([0035]), and polyethylene oxide (polyethylene glycol) is water soluble matrix material ([0070] in applicant’s specification) in applicant’s claim 39 that appears not to be excluded in claim 1, and this is completely contradict to each other. Therefore, the scope and boundary of claim is unclear, this is indefinite.
Claim 39 recites “optionally” and the “and/or” twice, and it is unclear what is required in the aqueous mixture in addition to water, oxidizing agent. For compact prosecution purpose, claim 39 is interpreted as aqueous mixture consisting of water, oxidizing agent and one of recited ingredients.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6, 8, 11, 13-14, 18-20, 23 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Sarangapani (US20150265867) in view of Kugelmann et al. (DE102006047270).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Sarangapani teaches A system and method are provided for deactivation and disposal of a pharmaceutical dosage form. The system and method employ an oxidant and an immobilizing agent placed in a container. The pharmaceutical dosage form is placed into the container, and water is added to the container. A rapid chemical deactivation of the active ingredient or ingredients in the pharmaceutical then occurs by a chemical oxidation process. Upon contact with the water, the immobilizing agent
swells or expands in volume to form a gel or slurry, binding the other components in the container within the gel or slurry, where they remain after disposal. The system can be in the form of a kit, or can be scaled up for use by municipalities or institutions (abstract). One aspect of the invention is a system for disposing of a pharmaceutical dosage form. The system includes a container, an oxidant, and an immobilizing agent. The oxidant is a perborate in the form of particles such as microparticle or nanoparticle. Some embodiments of the system further include an activating agent or catalyst, which assists in the chemical breakdown of a pharmaceutical agent added to the system.
The activating agent is selected from the group consisting of chelating ligands, metal complexes or compounds bound to organic ligands, transition metals and salts thereof, noble metals and salts thereof, metal chelators, water soluble phthalocyanines, aminocarboylates, aminoacids, tetra-amido macrocyclic ligands (TAML), derivatives of tetra-amido macrocyclic ligands, cyclam type ligands, and combinations thereof (page 1, [0007-0012]). In one embodiment, the drug to be deactivated is oxycodone (page 2, [0023]). The amount of oxidant provided per container can be determined according to the intended use of the container. In certain embodiments, an activating agent or catalyst is included in the container to increase the effectiveness of the oxidant and/or to extend the oxidation reaction time. While the oxidant alone may be effective, a catalyst may accelerate the reaction and provide different decomposition patterns that are favorable. In one embodiment, the immobilizing agent is a gelling agent such as polyethylene oxide for encapsulate reaction product (page 3, [0035]). Citric acid or citrate salts or suitable polyprotic acids can also be added to the container. The addition of citric acid or citrate enhances the solubility of the opioid molecules (page 2, [0030-0034]). The kit container can take a variety of forms. In one embodiment, the container 20 is cylindrical with a closed bottom and an open top and can be closed with a lid 36 or other closure. The lid can be separate or integral with the container (page 4, [0038]). The oxidant or oxidant blend, the catalyst, and the gelling/immobilizing agent are placed in the container in a manner that keeps them separated until the kit is to be used. In one embodiment, for example, the oxidant is placed in one or more small water soluble packages and the gelling agent similarly is placed in one or more small water soluble packages. The packages can be formed of any suitable water soluble material, such as a water soluble polymer, for example, methyl cellulose or polyvinyl alcohol. The contents of packages can have any suitable form, such as powder or compressed tablets in a pouch, sachet, capsule, or bag. The packages can be fixed to the wall(s) and/or floor of the container in any suitable manner, such as with an adhesive. Preferably the container is a "stand-up pouch" or gusseted bag containing barrier polymer lamination and/or metal foil (page 4, [0041]). A method of disposing of a pharmaceutical dosage form, the method comprising: providing a container containing an oxidant and an immobilizing agent; placing the pharmaceutical dosage form in the container; and adding water to the container, wherein the water is at room temperature or a higher temperature (page 7, [claims 13-14).
Kugelmann et al. teaches a disposal system comprising at least one drug system comprising a drug with abuse potential, multi-layer inactivating agent, wherein the destruction of the drug immediately upon contact of the drug system with the inactivating agent (abstract). In one embodiment, the inactivating agent is sodium perborate and activator for inactivating agent is tetraacetylethylenediamine (claims 1, 10 and 16-17).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Sarangapani is that Sarangapani  do not expressly teach sodium perborate and activator tetraacetylethylenediamine. This deficiency in Sarangapani is cured by the teachings of Kugelmann et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sarangapani, as suggested by Kugelmann et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to use sodium perborate as oxidant and tetraacetylethylenediamine as activator in the system and method for deactivation and disposal of a pharmaceutical dosage form because they are suitable oxidant and activator in such system. MPEP 2144.07. Under guidance from Sarangapani teaching oxidant perborate (encompassing sodium perborate as common perborate) and activator, Kugelmann et al. teaching inactivating agent sodium perborate and activator tetraacetylethylenediamine for drug disposal system, it is obvious for one of ordinary skill in the art to use sodium perborate  as oxidant and tetraacetylethylenediamine as activator in the system and method for deactivation and disposal of a pharmaceutical dosage form and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1-2, 8, 11, 13 and 23,  prior arts teach a method for disposing oxycodone dosage form by contacting oxycodone dosage form with an aqueous mixture comprising sodium borate and tetraacetylethylenediamine, and this results in releasing oxycodone from the dosage form and reacting oxycodone with oxidant sodium perborate to reduce the pharmacological activity of oxycodone. Although prior arts are silent about at least one equivalent of oxidizing agent, Sarangapani teaches the amount of oxidant provided per container can be determined according to the intended use of the container, since the purpose is to deactivate API such as oxycodone, it is obvious to use at least one equivalent oxidizing agent to API for completely deactivating API.
Regarding the limitation of “in the absence of a physisorbent” in claim 1 and “consists of” in claim 39, according to the above 112 2nd paragraph rejection, Sarangapani teaches immobilizing agent including gelling agent polyethylene oxide, and polyethylene oxide (polyethylene glycol) is water soluble matrix material ([0070] in applicant’s specification) in applicant’s claim 39 that appears not to be excluded in claim 1, thus, the limitation of “in the absence of a physisorbent” is met. Prior arts teach water, oxidizing agent, tetraacetylethylenediamine (peroxide accelerant) and immobilizing agent polyethylene oxide (water matrix material) are required in aqueous mixture, not other ingredient is required, the limitation of “consists of” is met.
Regarding “without physisorption” in claim 1, according to applicant’s specification ([0004]), physisorption appears to “the active pharmaceutical ingredient is physisorbed, in other words reversibly bound, to the carbon. This results in an equilibrium being established between the bound and free forms of the compound, so that release of the active pharmaceutical ingredient occurs by diffusion when discarded into a landfill or wastewater”, Sarangapani teaches oxidation of API and API has been converted into an oxidized product that is encapsulated by immobilizing gelling agent polyethylene oxide, and API does not exist any more and can not be released and there is no equilibrium. Thus, Sarangapani teaches a method “without physisorption”.
Regarding claim 4, prior arts are silent about heating to about 60ºC to 100ºC, and this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is known the chemical reaction (such as oxidation of API by oxidizing agent) is faster at higher temperature and since Sarangapani does teach water at a higher temperature than room temperature, one of ordinary skill in the art would have been motivated to heat the reaction temperature of aqueous reaction mixture from 60ºC to 100ºC and produce instant claimed invention with reasonable expectation of success.
Regarding claim 6, Sarangapani teaches citric acid for enhancing the solubility of the opioid molecules.
Regarding claim 14, Sarangapani teaches oxidizing agent (microparticle, powder) contacting with water, which results in the releasing of oxidizing agent.
Regarding claims 18-20, Sarangapani teaches oxidizing agent in a package in a container with cap, and when API is placed inside the container and water is added, the API is contacting the resulting aqueous mixture and the oxidizing agent is release from package inside container when contacting with water.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Argument:
Applicants argue that there is no teaching of “in the absence of a physisorbent” and “without physisorption”.
In response to this argument; This is not persuasive. The above 103 rejection has teach each limitation of applicant’s claimed invention including in the absence of a physisorbent” and “without physisorption”, and the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613